Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Election Response filed on 6/14/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 6/14/2022 is acknowledged.  The traversal is on the ground(s) that independent claim 5 of Group II has been amended to recite limitations of claim 1 of Group I that were cited by the examiner as a reason for Groups I and II being distinct.  This is not found persuasive because Groups I and II are still distinct at least because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Invention II can have a rib protruding upward that does not form concentricity with the cylindrical portion of the yoke.  The subcombination has separate utility such as in a two-way receiver that does not comprise a guide ring attached along an outer circumference on a lower surface of the diaphragm of the first speaker unit.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/14/2022.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark R. Bilak (Reg. No. 47,423) on 7/8/2022.
The application has been amended as follows:
IN THE CLAIMS:
Claims 1-4 have been canceled.

Reasons for Allowance
Claim 5-10 allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
In regard to claim 5, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 5 because:
The closest prior art of record, Ko (US 2013/0195293 A1), teaches a two-way receiver (Fig. 3), comprising:
a cylindrical frame (110) having an internal space for accommodating a component (see Fig. 3);
a yoke (112) vertically partitioning the internal space of the cylindrical frame (see Fig. 3) and including a cylindrical portion (112-1 and 112-2) having a circular bottom surface (112-1) and a side wall (112-2), and a flange portion (112-3) extending externally from an upper end of the side wall of the cylindrical portion (see Fig. 3);
a first speaker unit (120) disposed above the yoke and including a permanent magnet (113), a top plate (115), a voice coil (125), and a diaphragm (121) (Fig. 3);
a second speaker unit (130) disposed below the yoke and including a permanent magnet (114), a top plate (116), a voice coil (135), and a diaphragm (131) (Fig. 3);
a protector (111) coupled to a lower portion of the frame (110) and configured to protect the second speaker unit (Fig. 3: inherent that 111 protects 130 by covering it and thus providing a barrier between 130 and the outside environment); and

a guide ring (122) attached along an outer circumference on a lower surface of the diaphragm (121) of the first speaker unit (120) (Fig. 3),
wherein the flange portion of the yoke has an upwardly protruding circular rib (Fig. 3: rib is above where 112-3 points to),
wherein an inner circumference of the guide ring is in contact with the circular rib (see Fig. 3).
Ko fails to teach a first magnetically permeable plate attached to an upper surface of the flange portion of the yoke; and 
wherein the first magnetically permeable plate has an upwardly protruding circular rib.
Another closest prior art of record, Seo et al. (KR 10-1870261), teaches a two-way receiver (Figs. 4-5), comprising:
a cylindrical frame (10) (Figs. 4 and 5 shows 10 is cylindrical) having an internal space for accommodating a component (as seen in Fig. 5);
a yoke (21) vertically partitioning the internal space of the cylindrical frame (as seen in Fig. 5) and including a cylindrical portion (vertical portion of 21) and a flange portion (horizontal portion of 21) formed at an outer circumference of the cylindrical portion (see Fig. 5);
a first speaker unit (21, 22, 13, 26, and 30) disposed above the yoke (21) and including a permanent magnet (22), a top plate (13), a voice coil (26), and a diaphragm (30) (Fig. 5);
a second speaker (22, 27, and 50) unit disposed partially below the yoke (21) and including [[a]] the permanent magnet (22), 
a protector (60) coupled to a lower portion of the frame (10) and configured to protect the second speaker unit (inherent function of grill is to protect speaker); and
the top plate (13) being a first magnetically permeable plate (13) attached (via 22) to an upper surface (upwards facing surface of 21) of the flange portion of the yoke (21) (see Fig. 5); and
a guide ring (35) attached along an outer circumference on a lower surface of the diaphragm (30) of the first speaker unit (see Fig. 5),
wherein the first magnetically permeable plate (13) has an upwardly protruding circular rib (17) (see Fig. 5),
wherein an inner circumference of the guide ring (35) is in contact with the circular rib (17) (see Fig. 5).
Seo fails to teach:
a second speaker unit disposed below (i.e. completely below) the yoke and including a permanent magnet (i.e. “a permanent magnet” in addition to “the permanent magnet (22)” of the first speaker unit that was already claimed), a top plate, a voice coil, and a diaphragm; and
a first magnetically permeable plate (i.e. “a first magnetically permanent plate” in addition to “the top plate (13)” of the first speaker unit that was already claimed) attached to an upper surface of the flange portion of the yoke.
Additionally, the prior art of record does not make obvious the combination of the above limitations that Ko and/or Seo fail to teach in combination with the rest of the limitations of the claim.
Claims 6-10 is/are dependent upon allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687